Citation Nr: 1404249	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  12-27 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a respiratory disorder.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to June 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2012 and July 2012 rating decisions of the Department of Veterans Affairs Regional Office in Waco, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2014.  The transcript from the hearing has been associated with the Veteran's Virtual VA claims file.

The June 2012 rating decision denied the Veteran's claim for service connection for a left knee disability and a right knee disability.  The Veteran issued a notice of disagreement in June 2012 in which he specifically disagreed with the decision in regard to both knees.  However, a statement of the case has not been issued on the issue of service connection for a right knee disability; therefore, the Board directs that the RO issue one, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal, if the Veteran so desires.


Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a right knee disability, hearing loss, and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of evidence reflects that there is no current left knee disability that was incurred in or aggravated by service.

2.  The preponderance of evidence reflects that there is no current back disability that was incurred in or aggravated by service.

3.  The preponderance of evidence reflects that there is no current respiratory disorder that was incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for establishing service connection for a back disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  The criteria for establishing service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to the claimant before the initial unfavorable adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirement applies to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided notice by letter in December 2011.  The content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  With respect to the Dingess requirements, notice included what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this instance, the claims file contains the Veteran's service treatment records, VA post-service treatment records, and the Veteran's own assertions in support of his claim.  The Board has reviewed the file for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain; therefore appellate review may proceed without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board also reviewed the Virtual VA claims system and the Veterans' Benefits Management System for additional evidence.

The Veteran was afforded VA examinations in March and April 2012.  The Board finds that the examinations and the medical opinions were adequate as the examiners reviewed the claims folder, considered the Veteran's history and the examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II.  Service Connection Criteria

The Veteran is seeking service connection for a left knee condition, a back condition, and a respiratory disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease", whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  

The Board recognizes that the Veteran contends that he has had residuals of tuberculosis since service and tuberculosis is a disease listed under 38 C.F.R. § 3.309(a) as a chronic disorder.  Therefore, the Veteran may establish continuity of symptomatology under 38 C.F.R. § 3.303(b) in lieu of medical nexus.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board acknowledges that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The Veteran served as a missile maintenance specialist for 2 years and a postal specialist for 1 year and 5 months during his time in service.

A.  Left Knee Disability

The Veteran's service treatment records (STR) indicate complaints and treatment of left knee problems during service.  On May 2, 1984, there was an entry that the Veteran reported being concerned about a "grape sized lump" behind the left knee and it being tender when fully flexed.  The medical professional reported that the left knee was "non-tender, non-swollen, [and] no lumps [were] felt" upon examination.  The Veteran had previously been seen for an injury to his left thigh.  The STRs indicate that the Veteran injured his thigh playing soccer on April 23, 1984.  Upon evaluation on May 2, 1984, the medical professional indicated that the lateral aspect of the left thigh was still tender when the knee was flexed at 90 degrees, but that the thigh was "getting better."  The medical professional also noted that the "lump" felt by the Veteran may have been local inflammation.

On May 31, 1984, the Veteran reported with a left knee injury after falling off a bike.  The Veteran reported pain in the left knee.  He was diagnosed with a "contusion of the patella."  The note indicates that X-ray findings were negative for any problems.  The note also indicated that there was moderate tenderness and crepitation was felt; however, there was no knee effusion.  The treatment plan was for the Veteran to use an ace bandage and ice for 12 hours and then use heat for another 12 hours.

There are no other reports of knee problems in the STRs.  At the Veteran's separation examination in April 1985, the clinical evaluation of the lower extremities resulted in normal findings.  Also, the Veteran made no complaints of knee problems at his separation examination.

There are no post-service treatment records indicating treatment or complaints of any left knee problem.  The Veteran underwent a VA examination of his knee and lower leg in April 2012.

The Veteran reported that he overused both of his knees in service due to the fact that he had to regularly access the missile silo (about 100 feet deep) buy climbing down a long ladder.  He also said that he hurt his knees when he worked at the base post office and had to regularly load and unload 90 pound bags of mail.  The Veteran claimed that his symptoms have become worse since the onset in service.  He reported that he can no longer play soccer, kneel during church services, or walk up stairs.  He reported taking 800 mg of Motrin 3 times a day.

The examiner noted the entries in the Veteran's STRs discussed above.  The Veteran walked without the use of an assistive device.  The Veteran reported flare-ups and said his knees get swollen when he squats or kneels and they sometimes lock.

The examiner tested range of motion.  Left knee flexion was 140 degrees and no objective evidence of painful motion.  There was no hyperextension.  Right knee flexion was 130 degrees and there was no objective evidence of painful motion.  There was 0 degree of hyperextension and no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions and the results were the same.  The examiner reported that there was "no functional loss and/or functional impairment" in the left knee.  There was some limitation of movement in the right knee.

The examiner reported that there was no pain to palpation in the left knee.  Muscle strength and stability testing all resulted in normal results.  There was no evidence of recurrent patellar subluxation/dislocation.

Imaging testing was performed.  The examiner reported the findings: "The articular surfaces and joint spaces are satisfactorily preserved.  Mild irregularity is visualized on the cartilage surface of the patella on the right suggesting right chondromalacia.  There is no evidence of acute traumatic change or bony destructive lesion.  No significant hypertrophic changes are defined."  The impression was: "suspected right chondromalacia.  Otherwise, no significant abnormality is seen in either knee."

The diagnosis was that the Veteran had a contusion of the patella in the left knee, but it had resolved.  The date of the diagnosis was May 31, 1984.  The examiner opined that the "claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The rationale given was that the Veteran "was found with no current left knee diagnosable condition."  The examiner diagnosed chondromalacia in the right knee.  

At the hearing before the undersigned Veterans Law Judge, the Veteran alleged that he injured his knees after an accident in the silo.  He explained that he was told not to discuss the nature of the accident, so when he went to sick-call, he reported that he fell off his bike.  He also reiterated that his jobs of climbing in the silos and carrying heavy loads of mail damaged his knees.

The Board notes that the Veteran indicated that his May 1984 injury occurred due to an accident in the silo and that he reported the bike accident to hide the true nature of the incident.  Regardless of where or why the injury occurred, the medical records clearly document the nature of the injury.  As mentioned above, the Veteran suffered a contusion of the patella and was treated in service.  The records also indicate that a year later, at his separation examination, there is no mention of any residual knee problem.

Further, the Veteran, as a lay person, is not competent to offer an opinion regarding the likely etiology of his knee injury.  Lay evidence is competent to report symptoms because this requires only personal knowledge as it comes to him or her through his or her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, lay evidence is not competent to provide a medical diagnosis and medical nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   The Veteran has asserted that he has had a left knee condition since service.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331,1335 (Fed.Cir.2006)).  These statements, however, must be viewed in conjunction with the medical evidence.  As the VA examiner pointed out, there is no indication that the Veteran has a current left knee disability.  The Board gives greater probative weight to the VA examination than to the Veteran's lay assertions.  

Based on the competent medical evidence, the Veteran is not entitled to service connection for a left knee disability.




B.  Back Condition

There is one entry in the STRs dealing with the Veteran's back dated in September 1982.  The report indicated that the Veteran had a history of low back pain in the left lumbar area for the previous 2 days.  Deep palpation and tenderness in the left paralumbar area was noted.  The Veteran was diagnosed with lumbar strain.  He was given muscle relaxants and physical therapy.  There are no follow-up visits documented in the STRs.

There is a physical profile statement dated in December 1983 that indicates that the Veteran can "lift heavy weight for long periods of time as demonstrated by lifting 70 pounds."

The Veteran underwent a separation examination in April 1985.  At that examination, clinical evaluation of the spine and other musculoskeletal regions resulted in normal results.  There was a note on the separation examination report of "multiple horizontal scars mid-back," but no other information regarding the back or back pain.  The Veteran did not make any complaints of back problems at the separation examination.

There are no post-service treatment records regarding complaints or treatment of back pain.  At a new patient evaluation in July 2011, there is a note that the back has normal curvature and there "is no pain or pressure along the thoracolumbar spine.

The Veteran underwent a VA examination of the back in April 2012.  The Veteran reported that he was struck on the back around 1981-82 while performing duties.  A cable from a crane that was being used to lower a cage into the missile silo suddenly broke and it struck the Veteran's back.  He indicated that he did not report the particulars of the incident because his superior told him not to report there had been an accident in the silo.  As noted above, there is an entry in September 1982, showing an injury to the Veteran's back.  The specifics of the incident that caused the injury are not included in the report.

Upon examination, the Veteran reported experiencing pain whenever he gets up or stands.  He also reported having difficulty carrying books at college and he said he takes Motrin for the pain.  

Range of motion testing was performed.  Forward flexion ended at 75 degrees and objective evidence of painful motion began at 60 degrees.  Extension ended at 20 degrees and objective evidence of painful motion began at 10 degrees.  Right lateral flexion ended at 20 degrees and objective evidence of painful motion began at 15 degrees.  Left lateral flexion ended at 20 degrees and there was no objective evidence of painful motion.  Right lateral rotation ended at 25 degrees and objective evidence of painful motion began at 15 degrees.  Left lateral rotation ended at 20 degrees and objective evidence of painful motion began at 15 degrees.

The Veteran was able to perform repetitive-use testing with 3 repetitions.  Post-test forward flexion ended at 65 degrees.  Post-test extension ended at 20 degrees.  Post-test right lateral flexion ended at 20 degrees.  Post-test left lateral flexion ended at 20 degrees.  Post-test right lateral rotation ended at 25 degrees.  Post-test left lateral rotation ended at 20 degrees.

The examiner noted that the Veteran had additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  The Veteran had less movement than normal and pain on movement, localized tenderness or pain to palpation, and guarding or muscle spasm.  However, the Veteran was noted to not have an abnormal gait or spinal contour.

The examiner noted that "minor hypertrophic lipping is visualized on the vertebral margins in the thoracic spine.  The vertebral body heights and intervertebral disc spaces are satisfactorily preserved.  There is no acute traumatic change, significant anomaly or bony destructive lesion."  

The Veteran was diagnosed with "L5 spondylolysis with grade 1 spondylolisthesis, with residual of limited motion."  Disc space narrowing at the L5-S1 level was also noted.  The examiner opined that "the claimed condition was less likely than not (less than 50 percent probability), incurred in or caused by the claimed in-service injury, event, or illness."

The rationale from the examiner was that "spondylolysis and spondylolisthesis are separate, yet related conditions.  Spondylolysis usually comes first" and "[s]pondylolisthesis is the actual slipping forward of the vertebral body."  The examiner noted that the Veteran was in a motor vehicle accident in July 2011 and "spondylolisthesis, the actual slipping of the vertebral body forward, is usually the result of a trauma."

At the hearing before the undersigned Veterans Law Judge, the Veteran alleged that he injured his back in an accident in the silo.  He also asserted that when he received treatment, he indicated that the injury resulted from falling off a bike because his superior told him to hide that fact there had been an accident in the silo.  There is some incongruity with the history provided by the Veteran.  The STR entry that indicates that Veteran fell off a bike is dated in 1984 and there is only mention of an injury to the knee at that time - there is no indication of an injury to the back.  The injury to the back that is found in the STRs occurred in September 1982.

The Veteran also alleged at his hearing that he hurt his back post-service when he was delivering televisions.  He said that he saw a doctor in El Paso after that incident and the doctor could tell he had an earlier back injury and opined that the Veteran's back would get worse.  Unfortunately, the Veteran offered no details about when this incident occurred.  The Veteran also said that he has had back pain since service and that he manages the pain himself.  He reported not getting treatment because he did not have medical insurance.  

The Veteran, as a lay person, is not competent to offer an opinion regarding the likely etiology of his back injury.  Lay evidence is competent to report symptoms because this requires only personal knowledge as it comes to him or her through his or her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, lay evidence is not competent to provide a medical diagnosis and medical nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   The Veteran has asserted that he has had a back condition since service.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331,1335 (Fed.Cir.2006)).  These statements, however, must be viewed in conjunction with the medical evidence.

The post-service medical evidence consists of VA treatment reports that indicate no back condition in July 2011.  As discussed above, at his "new patient" evaluation in July 2011, the Veteran made no mention of any back pain.  This contradicts the Veteran's testimony at the hearing.  The Board gives greater probative weight to competent medical evidence.

A post-service diagnosis does not come until April 2012.  Given the foregoing, the indication for the claimed condition is shown over 25 years after separation from service.  This passage of time is a factor for consideration when making a finding of direct service connection.  See Maxson v. West, 12 Vet. App. 453 (1999) (holding that service connection may be rebutted by the absence of evidence of the claimed condition for many years after service).

The evidence indicates that the Veteran injured his back in service but there were no residuals.  The competent medical opinion from the VA examiner is that the Veteran's current condition is not related to his in-service injury.  Based on this evidence, the Veteran is not entitled to service connection for a back disability.  

C.  Respiratory Problem

The STRs show complaints and treatment for respiratory problems.  In October 1982, there was a note that the Veteran had an upper respiratory infection.  He was treated with Entex and Tylenol.  The next entry of note is a chest X-ray taken in December 1983 that showed normal results.

Also in December 1983, the Veteran had a skin screening for tuberculosis.  The report notes that the Veteran had a positive reactor.  Between February 1984 and March 1985 the Veteran underwent isoniazid (INH) treatment.  The STRs document the Veteran's treatment over the course of 13 months.  He also took Piridoxine.  A note in March 1985 indicates that the Veteran "successfully completed the INH program."

In January 1985, the Veteran was diagnosed with acute bronchitis and pharyngitis.  He was prescribed E-mycin, Phenergan, and Theodur.  He was seen for a few follow-ups in January 1985 for the bronchitis.  Then, in April 1985, his STRs note that the Veteran was seen for chest pain, coughing up blood, sweats and chills, and a sore throat.  The physician noted that the Veteran's temperature was 96 degrees, his tympanic membranes were clear, there was mild congestion in the nose, and the throat was clear.  A "very faint" problem in the right lung field was detected, but the lungs were described as "otherwise clear."  A chest X-ray was within normal limits.  On the next day, the Veteran was diagnosed with acute bronchitis.  Four days later, the Veteran reported "feeling much better."  The physician noted "improving bronchitis" on the report.

At the separation examination in April 1985, the examiner noted that the Veteran reported shortness of breath, pain or pressure in the chest, chronic cough, and coughing up blood.  The separation examination was in the same month as the treatment for acute bronchitis.  The examiner noted a 10 year history of smoking cigarettes.   The pulmonary function test was within normal limits.  Also, a clinical evaluation of the lungs and chest resulted in normal findings.  A chest X-ray taken at that time also showed normal findings.

Turning to the post-service records, in July 2011, at an evaluation, the Veteran's lungs were reported to be clear.  In October and November 2011, the Veteran reported to the El Paso VA Medical Center with coughing and some respiratory problems.  He indicated that he was getting over a cold.  There are no other VA treatment records of note.

The Veteran underwent a VA examination for respiratory conditions in April 2012.  The examiner noted the Veteran's respiratory problems during service, as listed above.  The Board notes that the examiner listed the Veteran's last diagnosis of acute bronchitis as June 28, 1985, when in fact, the date of that record is January 28, 1985 and the actual last diagnosis of bronchitis was in April 1985.
At the examination, the veteran reported his current problem as having had a fever the week before of 105 degrees.  He said he could not get out from bed.  He reported having a dry cough.  He indicated that he stopped smoking in 1979.  However, in May 1985 the Veteran was referred to inpatient care for psychiatric problems.  The psychiatric report indicates that the Veteran continued to smoke 2 packs of cigarettes a day.  

The examiner reported that the Veteran's "chest contours are grossly normal with normal expansion.  Even respirations without using the accessory muscles.  Clear breath sounds to auscultation bilaterally.  No rales, no wheezing."

The examiner noted that the Veteran does not currently require the use of oral or parenteral corticosteroid medications, the use of any inhaled medications, or antibiotics.  The most recent X-ray was from July 2011.  The examiner's impression was that the there was no infiltrates, scarring, or calcification.  The cardiac size and pulmonary vascular distribution were within normal limits.  The lungs were adequately expanded and uniformly aerated.  The lung fields, pleural surfaces and costophrenic angles were clear.  There was no echographic evidence of active cardiopulmonary disease.

The examiner reported that the Veteran had a respiratory diagnosis for tuberculosis in service, but there are "no diagnosable residual" problems.  The examiner found that the Veteran does not suffer from any other respiratory problem.  Therefore, the examiner concluded that the "the claimed condition was less likely than not (less than 50 percent probability), incurred in or caused by the claimed in-service injury, event, or illness."

The examiner's rationale was that the "recurrent, episodic various respiratory problems [are] most likely not related to the positive TB skin test finding that was treated with full course of INH and Piridoxine."

At his hearing the Veteran alleged that his tuberculosis in service caused his current bronchitis or other respiratory disorder.  As discussed above, the Veteran, as a lay person, is not competent to offer an opinion regarding the likely etiology of a complex medical condition.  Lay evidence is competent to report symptoms because this requires only personal knowledge as it comes to him or her through his or her senses.  Layno, 6 Vet. App. at 469.  However, lay evidence is not competent to provide a medical diagnosis and medical nexus opinion.  Barr, 21 Vet. App. 303.

The competent medical evidence, as provided by the VA examiner, indicates that the Veteran does not have a current respiratory condition.  Therefore, the claim is denied on both a direct and presumptive basis.


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a respiratory disorder is denied.


REMAND

Regarding the claim for service connection for a right knee disability, the Veteran has not been provided a statement of the case.  Therefore, the Board must remand this claim.  A statement of the case must be issued and the Veteran given an opportunity to perfect the appeal of this claim to the Board. See Manlincon, 12 Vet. App. at 238.

Regarding the claim for service connection for hearing loss, further development is required.  The Veteran's audiogram at his entrance examination in 1981 showed normal hearing in both ears.  The audiogram at his separation examination in 1985 indicated hearing loss.  Post-service, the Veteran has undergone 3 audiograms, one is located in the VA treatment records dated in November 2011 and the other two are from VA examinations in March 2012 and July 2012.

Both VA examinations resulted in test results that "were not valid for rating purposes."  The reason given at the March 2012 examination was: "Audiogram is completely different from previous audiogram [performed in] November 2011.  Speech scores do not match the puretone thresholds.  DPOAE's [distortion product otoacoustic emissions] robust bilaterally indicating normal or near normal cochlea function."  The reason given at the July 2012 examination was that the results were inconsistent and the Veteran consistently changed responses, coughed, moved and was restless.  Similarly, the note from the VA treatment records from November 2011 audiogram indicate the results were "incongruent."  In order for a decision to be issued in this appeal, a new examination and medical opinion is necessary.  38 U.S.C.A. § 5103(d).  Specifically, an opinion must address the results of the Veteran's audiogram from the April 1985 separation examination.

Regarding the claim for service connection for a sleep disorder, further development is required.  A VA examination and medical opinion is required to determine the nature and etiology of the claimed disability.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the Veteran was noted to have some sleep problems in his service treatment records, including his separation examination in April 1985.  He claimed that he has experienced problems sleeping since that time.  He has also claimed that his alleged sleep disorder was caused by the tuberculosis he suffered during service.  There are also VA treatment records since 2011 showing the Veteran has complained of problems sleeping.  The Veteran underwent a VA psychiatric examination in March 2012 and his sleep problem was discussed in that report.  The VA treatment records in the Veteran's Virtual VA claims file indicate a sleep study was conducted in March 2012; however, the results of that sleep study have not been associated with the claims file.  Despite this evidence, there has been no opinion issued on the exact nature and etiology of the Veteran's claimed sleep disorder.  Therefore an examination and opinion are required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain for inclusion in the Veteran's VA claims folder all pertinent VA and non-VA treatment records not already on file, including the March 2012 sleep study.

2.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any hearing loss disability found to be present. 

The claims folder should be made available to and reviewed by the examiner.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail. 

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any hearing loss found to be present is related to or had its onset during service.  The examiner must comment upon the April 1985 separation examination audiology results, including the Veteran's report of hearing loss at that examination. 

The rationale for all opinions expressed should be provided in a legible report.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  Afford the Veteran a VA examination to determine the nature, extent, onset and etiology of any sleep disorder.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.  

After physically examining the Veteran and reviewing the complete claims file, the examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present sleep disorder was incurred in or aggravated by any incident of active service.

The rationale for all opinions expressed should also be provided.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

4.  Furnish the Veteran with a statement of the case pertaining to the issue of entitlement to service connection for a right knee disability.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

5.  Thereafter, readjudicate the claims on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


